DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered.
Response to Arguments
Applicant's arguments filed 9/11/20 have been fully considered but they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2011/0205161, hereinafter “Myers”) in view of Han et al. (US 2012/0182215, hereinafter “Han”).
	Regarding claim 1, Myers discloses an Information Handling System (IHS), comprising:	a processor (Figs. 1 and 8, [0033 et seq.], [0059], mobile computing device 100 , wherein each of the plurality of items are simultaneously displayed on the display, and wherein the specific tasks corresponding to the plurality of items are different from one another.  
	Han discloses to	manipulate a task map rendered on a display coupled to the IHS in response to the detection, the task map comprising a plurality of items each corresponding to a specific task of the IHS, wherein each of the plurality of items are simultaneously displayed on the display, and wherein the specific tasks corresponding to the plurality of items are different from one another (Figs. 8 and 16, [0022-0024, 0030, 0034-0036, 0059-0062, 0068-0072, 0079, 0082, and 0105], sensor in keyboard detects hand gesture movement to control a task map or graphical user interface on a display that is Regarding claim 13, Myers discloses a method, comprising: 	detecting a hand gesture using proximity sensors disposed on a hovering 	manipulating a task map rendered on a display coupled to the IHS in response to the detection, the task map comprising a plurality of items each corresponding to a specific task of the IHS, wherein each of the plurality of items are simultaneously displayed on the display, and wherein the specific tasks corresponding to the plurality of items are different from one another.  
	Han discloses	manipulating a task map rendered on a display coupled to the IHS in response to the detection, the task map comprising a plurality of items each corresponding to a specific task of the IHS, wherein each of the plurality of items are simultaneously displayed on the display, and wherein the specific tasks corresponding to the plurality of items are different from one another (Figs. 8 and 16, [0022-0024, 0030, 0034-0036, 0059-0062, 0068-0072, 0079, 0082, and 0105], sensor in keyboard detects hand gesture movement to control a task map or graphical user interface on a display that is coupled to the IHS or computer in response to detection of the hand movement above the keyboard; the graphical user interface has objects as items that are simultaneously displayed on the display, with specific tasks corresponding to each object that are Regarding claim 17, Myers discloses a hardware memory device having program instructions stored thereon that, upon execution by a processor of an Information Handling System (IHS), cause the IHS to (Figs. 1 and 8, mobile device 100 is a hardware memory device having program instructions and an information handling system with a processor 803):, wherein each of the plurality of items are simultaneously displayed on the display, and wherein the specific tasks corresponding to the plurality of items are different from one another.  
	Han discloses to	manipulate a task map rendered on a display coupled to the IHS in response to the detection, the task map comprising a plurality of items each corresponding to a specific task of the IHS, wherein each of the plurality of items are simultaneously displayed on the display, and wherein the specific tasks corresponding to the plurality of items are different from one another (Figs. 8 and 16, [0022-0024, 0030, 0034-0036, 0059-0062, 0068-0072, 0079, 0082, and 0105], sensor in keyboard detects hand gesture movement to control a task map or graphical user interface on a display that is coupled to the IHS or computer in response to detection of the hand movement above the keyboard; the graphical user interface has objects as items that are simultaneously displayed on the display, with specific tasks corresponding to each object that are .
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Han and Vinayak et al. (US 9,383,895, hereinafter “Vinayak”).	Regarding claim 2, Meyers as modified by Han discloses the IHS of claim 1, but does not explicitly disclose wherein to detect the hand gesture, the program instructions, upon execution, cause the IHS to fit proximity data obtained by the Regarding claim 3, Meyers as modified by Han and discloses the IHS of claim 1, but does not explicitly disclose wherein the hand gesture comprises a hand inclination..
Claims 4, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Han and Vinayak as applied to claims 2-3, and further in view of Gupta (US 9,898,347) and Perez-Noguera (US 2008/0042978).	Regarding claim 4, Meyers as modified by Han and Vinayak discloses the IHS of claim 3, but does not explicitly disclose wherein to manipulate the task map, the program instructions, upon execution, further cause the IHS to render each of a plurality of tasks grouped in two or more layers.	Gupta teaches characterizing software architecture in a stack of layers wherein each layer provides a particular functionality (Fig. 12, col. 21, lines 44-66).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Myers, Han and Vinayak to have wherein to manipulate the task map, the program instructions, upon execution, further cause the IHS to render each of a plurality of tasks grouped in two or Regarding claim 6, Meyers as modified by Han, Vinayak, Gupta, and Perez-Noguera discloses the IHS of claim 4, wherein the hand gesture further comprises a finger splaying following the hand inclination (Perez-Noguera, [0055], assigning gestures to functions, and that any motion or gesture can be assigned to any suitable function or feature; finger splaying after hand inclination is one type of gesture that can be assigned the functionality of separating tasks).  
	The motivation is the same as in claim 4.	Regarding claim 14, this claim is rejected for the same reasons recited with .
Claims 7-10, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Han, Vinayak, Gupta, and Perez-Noguera as applied to claims 4, 6 and 14, and further in view of Figelman et al. (US 2014/0068526, hereinafter “Figelman”).	Regarding claim 7, Meyers as modified by Han, Vinayak, Gupta, and Perez-Noguera discloses the IHS of claim 6, but does not explicitly disclose wherein to manipulate the task map, the program instructions, upon execution, further cause the IHS to separate the tasks rendered in each layer by a distance proportional to an amount of finger splaying.	Figelman teaches performing multiple gestures to execute multiple functions ([0043], more than one gesture may be conducted such as two gestures to perform two functions).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Myers, Han, Vinayak, Gupta and Perez-Noguera to manipulate the task map, the program instructions, upon execution, further cause the IHS to separate the tasks rendered in each layer by a distance proportional to an amount of finger splaying, such as taught by Figelman, for the purpose of providing two functionalities from a sequence of gestures (hand inclination and finger splaying).
	Regarding claim 8, Meyers as modified by Han, Vinayak, Gupta, and Perez-
	Regarding claim 9, Meyers as modified by Han, Vinayak, Gupta, Perez-Noguera and Figelman discloses the IHS of claim 7, wherein the hand gesture further comprises a finger pointing following the finger splaying (Figelman, [0043], multiple gestures to execute multiple functions; a third gesture of finger pointing may occur to perform a third function (e.g., select a task pointed at by the user pointing gesture).	The motivation is the same as in claim 7.Regarding claim 10, Meyers as modified by Han, Vinayak, Gupta, Perez-Noguera and Figelman discloses the IHS of claim 9, wherein to manipulate the task map, the program instructions, upon execution, further cause the IHS to identify one of the plurality of tasks selected by the finger pointing, and to render an application associated with the selected task (Figelman, [0043], multiple gestures to execute multiple functions; a third gesture of finger pointing may occur to perform a third function (e.g., select a task pointed at by the user pointing gesture and render the application associated with the selected task or icon pointed at by the user).	The motivation is the same as in claim 7.

	Regarding claim 15, Meyers as modified by Han, Vinayak, Gupta, and Perez-Noguera discloses the method of claim 14, but does not explicitly disclose wherein the hand gesture further comprises a finger splaying following the hand inclination, and wherein the method further comprises separating the tasks rendered in each layer by a distance proportional to an amount of finger splaying.  
	Figelman teaches performing two gestures to execute two functions ([0043], more than one gesture may be conducted such as two gestures to perform two functions).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Myers, Han, Vinayak, Gupta and Perez-Noguera to have wherein the hand gesture further comprises a finger splaying following the hand inclination, and wherein the method further comprises separating the tasks rendered in each layer by a distance proportional to an 
	Regarding claim 16, Meyers as modified by Han, Vinayak, Gupta, Perez-Noguera, and Figelman discloses the method of claim 15, wherein the hand gesture further comprises a finger pointing following the finger splaying, and wherein the method further comprises identifying one of the plurality of tasks selected by the finger pointing, and to render an application associated with the selected task (Figelman, [0043], multiple gestures to execute multiple functions; a third gesture of finger pointing may occur to perform a third function (e.g., select a task pointed at by the user pointing gesture and render the application associated with the selected task or icon pointed at by the user).	The motivation is the same as in claim 14.	Regarding claim 18, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.	Regarding claim 19, this claim is rejected for the same reasons recited with respect to the rejection of claim 15.	Regarding claim 20, .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Han and Vinayak as applied to claims 2-3, and further in view of Perez-Noguera.	Regarding claim 5, Meyers as modified by Han and Vinayak discloses the IHS of claim 3, wherein the program instructions, upon execution, further cause the IHS to light a portion of the hovering keyboard with a color or intensity (Myers, [0048], lighting can be projected in varying intensities; user can set the brightness).	Meyers as modified by Han and Vinayak does not explicitly disclose but does not explicitly disclose the IHS to light a portion of the hovering keyboard under the hand inclination with a color or intensity corresponding to an angle of inclination. 
	  Perez-Noguera teaches assigning gestures to functions, and that any motion or gesture can be assigned to any suitable function or feature ([0055]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Myers, Han and Vinayak to have the IHS to light a portion of the hovering keyboard under the hand inclination with a color or intensity corresponding to an angle of inclination, such as taught by Perez-Noguera, since such a modification is merely assigning a gesture (hand pose inclination angle) to a functionality of intensity of lighting of the keyboard keys.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Hand, Mak et al. (US 2007/0271466, hereinafter “Mak”) and Lapp (US 2014/0298266).	Regarding claim 11, Meyers as modified by Han discloses the IHS of claim 1, but does not explicitly disclose wherein to manipulate the task map, the program .
	Lapp teaches to dynamically adjust one or more parameters used to detect the hand gesture based upon the drift ([0714] dynamically moving a finger map to stay with the hand when the hand drifts).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Myers, Han and Mak to adjust one or more parameters used to detect the hand gesture based upon the drift, such as taught by Lapp, for the purpose of dynamically recalibrating the gesture detection information based on the drifted position of the hand.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Han, Mak and Lapp as applied to claim 11, and further in view of Clark (US  2015/0269555).	Regarding claim 12, Meyers, Han, Mak and Lapp discloses the IHS of claim 11, but does not explicitly disclose wherein to calculate the drift, the program instructions, upon execution, further cause the IHS to create a fuzzy set of hand gestures.
	Clark teaches to create a fuzzy set of hand gestures ([0104], “fuzzy” comparison set allowing for slight variations of gestures).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Myers, Mak and Lapp to have wherein to calculate the drift, the program instructions, upon execution, further cause the IHS to create a fuzzy set of hand gestures, such as taught by Clark, for the purpose of accounting for slight variations of user hand gesture inputs.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694